Citation Nr: 0737151	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  06-34 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Service connection for chronic residuals of left first 
metatarsophalangeal joint replacement.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1971 to December 
1977 and from February 14, 1991 to March 28, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO denied service 
connection for chronic residuals of left first 
metatarsophalangeal joint replacement.  


FINDING OF FACT

It is as likely as not that the veteran's chronic residuals 
of a left first metatarsophalangeal joint replacement were 
the results of her service. 


CONCLUSION OF LAW

Service connection for chronic residuals of left first 
metatarsophalangeal joint replacement is established.  38 
U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

The veteran has stated that during basic training in 1971, 
she was issued military shoes and combat boots fitted for 
men.  She stated that while in active service from July 1971 
to December 1977, she was placed on profile in response to 
her complaints of problems with her left foot.  The service 
medical records verify that the veteran was placed on profile 
in November 1971 for bunions secondary to ill-fitting shoes.  
The veteran was placed on profile several more times 
throughout her active service due to complaints of back pain, 
for which a consistent remedy was to wear low shoes.  

The Board finds the veteran's testimony before the Board in  
August 2007 to be credible. 

In 1982, while in the reserves, the veteran had a hem-
silastic implant placed due to functional Hallux Limitus due 
to an elongated first metatarsal of the left foot.  She had 
two further surgeries on the left foot in 1988 and 1999, the 
former to excise a neuroma and the latter to remove a soft 
tissue mass from the left great toe.

The veteran stated that she currently has pain while walking 
or attempting to lift heavy objects, which she claimed was 
due to the wear and tear to the implant.  Medical evidence 
supports the veteran's contention that the implant restricts 
her activity.  In 1992, VA podiatrist "D.P.N." opined that 
the veteran should limit her activity to reduce the stress on 
the implant, including running, heavy lifting, and impact 
aerobics.  Dr. N stated that such activities may cause the 
implant to shred which would require further surgery in the 
future.  Also in 1992, podiatrist M.A.F. recommended that the 
veteran be given an extension on the time allowed to walk, as 
too much pressure and wear may cause the implant to fail.  

The veteran was examined in September 2005 pursuant to this 
claim by VA medical personnel.  The VA examiner was unable to 
express an opinion regarding the origin of the veteran's left 
foot complaints without treatment records available without 
resorting to speculation.

In June 2007, the veteran returned to Dr. F for an 
independent medical examination pursuant to this claim.  Dr. 
F reviewed the veteran's VA claims file and medical records 
prior to examining her.  He found that the veteran currently 
has a functional Hallux Limitus caused by an elongated first 
metatarsal.  He also found that the veteran has Detretic 
Synovitis with the breakdown of the silastic implant, which 
is causing pain.  Dr. F stated that in his medical opinion, 
excessive walking and faulty military footgear "at least as 
likely caused" the veteran's current condition.

The Board finds that this medical opinion is entitled to some 
probative weight. 

Because there is an approximate balance of positive and 
negative medical evidence, the benefit-of-the-doubt standard 
applies. 38 U.S.C.A. § 5107(b).  Reasonable doubt as to the 
origin of the veteran's left foot complaints will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  Accordingly, the 
appeal is granted.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for chronic residuals of left 
metatarsophalangeal joint replacement is granted.

____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


